UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1207


ASLAM HANDY,

                Plaintiff - Appellant,

          v.

BEN BERNANKE, trading as Federal Reserve Bank,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00672-HEH)


Submitted:   May 31, 2012                     Decided:   June 8, 2012


Before NIEMEYER, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aslam Handy, Appellant Pro Se. Yvonne Facchina Mizusawa, BOARD
OF GOVERNORS, Washington, DC; Debra J. Prillaman, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Aslam   Handy   appeals       the   district   court’s   order

dismissing his civil suit.   We have reviewed the record and find

no reversible error.      Accordingly, we affirm for the reasons

stated by the district court.       Handy v. Bernanke, No. 3:11-cv-

00672-HEH (E.D. Va., Jan. 26, 2012).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                    2